Title: To George Washington from George Clinton, 26 April 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Kingston 26th April 1781
                        
                        When I had the Pleasure of seeing your Excellency at Pokeepsie I took the Liberty of mentioning the
                            Expediency of laying in a Quantity of Fish for the Use of the Troops especially those Stationed on the Frontier—I find
                            they are taken more successfully than usual That they can be purchased cheaper, for Salt than the Bate I mentioned
                            & that a less Quantity of Salt will suffice to cure them especially as they will be for
                            immediate Use—The Season will however soon be passd & unless the Commissary immediately 
                            to the Business nothing can be done—I have therefore requested the Bearer Mr Wynkoop one of Colo. Day’s Assistants a
                            gentleman of Industry & great Integrity to wait upon Colo. Blain on the Subject & shoud he be Absent to
                            trouble your Excellency with this  that he may take such Directions as you may think proper to
                            give respecting this Business. I have the Honor to be with the Highest Esteem your Excellencys Most Obedt Servt
                        
                            Geo. Clinton
                        
                    